              Case 18-16659-LMI    Doc 94       Filed 04/12/19   Page 1 of 18



                        UNITED STATES BANKRTUPCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION


In re:                                          Chapter 7

LYUBARSKY, et al.                               Case No. 18-16659-LMI

                       Debtor(s)


                 MOTION FOR RELIEF FROM AUTOMATIC STAY
             TO SEEK CLARIFICATION OF AN ORDER OF JULY 7, 2016
         FROM THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY

Date: April 12, 2019                            Respectfully submitted,
                                                KALIKHMAN & RAYZ, LLC



                                                /s/
                                                Arkady “Eric” Rayz
                                                Attorney(s) for Creditor(s)
                                                1051 County Line Road, Suite “A”
                                                Huntingdon Valley, PA 19006
                                                Telephone: (215) 364-5030
                                                Facsimile: (215) 364-5029
                                                E-mail: erayz@kalraylaw.com




                                            i
               Case 18-16659-LMI                    Doc 94            Filed 04/12/19            Page 2 of 18



                                              TABLE OF CONTENTS

A.   Factual Background .............................................................................................................1

     1.         Proceedings in Pennsylvania state courts ................................................................1

     2.         Bankruptcy Proceedings in Florida ..........................................................................5

B.   Argument .............................................................................................................................7

     1.         Vertonix and its counsel have standing to seek relief from automatic stay .............7

     2.         Good cause exists to grant relief from automatic stay .............................................8

C.   The Court should stay proceedings pending Judge Carpenter’s clarification ....................10

D.   Conclusion .........................................................................................................................11




                                                                 ii
               Case 18-16659-LMI          Doc 94       Filed 04/12/19    Page 3 of 18



                                              MOTION

         Yuri and Olga Lyubarsky (collectively, “Debtors”) seek to sanction Vertonix Limited

(“Creditor” or “Vertonix”) and its counsel for alleged wrongful inclusion of daily discovery

sanctions in the total amount of their debt, as identified by Creditor in its Proof of Claim.1 More

specifically, Debtors assert that the Hon. Linda Carpenter of the Court of Common Pleas of

Philadelphia Court denied such sanctions almost three years ago and, therefore, they could not

accrue thereafter.2 Simply put, this argument permeates Debtors’ Motion for Sanctions.

         In light of the above, Vertonix asks the Court for relief from automatic stay to seek

clarification of Judge Carpenter’s Order of July 7, 2016. This clarification would unequivocally

narrow down the parties’ dispute by disposing of numerous factual and legal issues, effectively

paring down the evidentiary hearing before the Court. It will also streamline the proceedings by

focusing discovery. Finally, allowing such clarification would avoid the incongruous scenario of

Vertonix and its counsel being sanctioned by this Court based on an incorrect interpretation of

Judge Carpenter’s ruling.3

         A.     Factual Background

                1.      Proceedings in Pennsylvania state courts

         After confessing judgment against Debtors in 2011 in the Court of Common Pleas of

Philadelphia County, captioned and docketed as Vertonix Limited v. Lyubarsky, et al., February




1
    See ECF Doc. 81.
2
 See ECF Doc. 81, p. 20; see also ECF Doc. 54-1, p. 161. The Order at issue is dated July 6,
2016, but was not docketed until July 7, 2016.
3
  In filing this Motion, Vertonix and its counsel sought to comply, to the best of their abilities, with
the standards articulated in Local Rule 4001-1(B), even though they are not seeking enforcement
of a security interest.


                                                   1
                  Case 18-16659-LMI       Doc 94       Filed 04/12/19   Page 4 of 18



Term 2011, Docket No. 3388, Vertonix proceeded with post-judgment discovery. When Debtors

failed to respond, Vertonix filed a Motion to Compel, which was granted by the Hon. Idee C. Fox

on December 19, 2011. When Debtors did not comply with that Order, Vertonix filed a Motion

for Sanctions, which was granted by Judge Fox following a hearing on April 12, 2012. When

Debtors still did not comply, Vertonix filed a second Motion for Sanctions, which was granted by

Judge Fox following another hearing on July 20, 2012.4

          These Orders imposed progressively-severe sanctions to compel Debtors’ compliance with

their obligations to respond to Vertonix’s post-judgment discovery. Thus, the Order from July 20,

2012 imposed monetary sanctions against Debtors, “commencing August 19, 2012 . . . [of]

$100.00 per day until they comply fully with th[e] Court’s [earlier] Orders.”5 To date, Debtors

have never complied with the Orders of December 15, 2011, April 12, 2012, or July 20, 2012.

They also have never sought an appeal or reconsideration of the Order of July 20, 2012.6

          On May 3, 2016, Vertonix filed a Motion to Reassess Damages.7 This filing acknowledged

and explicitly credited $175,000.00 that Vertonix received earlier from the sale of Debtors’ New

Jersey home.8 This Motion also sought imposition of sanctions against Debtors, in accordance

with Judge Fox’s Order of July 20, 2012.9 On June 23, 2016, through counsel, Debtors filed a

Petition to Strike the judgment. On July 1, 2016, Debtors, also through counsel, filed their


4
    See ECF Doc. 54, pp. 10-12, ¶¶31-49.
5
    ECF Doc. 54-1, p. 141; see also id., pp. 137, 139.
6
    See ECF Doc. 86, p. 27, ¶¶12-13.
7
    See ECF Doc. 81, pp. 48-67
8
    See ECF Doc. 81, p. 54.
9
    See id., pp. 23, 31.



                                                   2
                Case 18-16659-LMI       Doc 94       Filed 04/12/19    Page 5 of 18



opposition to Vertonix’s Motion to Reassess Damages. On July 7, 2016, Judge Carpenter re-

assessed damages against Debtors at $141,102.71, as of May 3, 2016.10                 No appeal or

reconsideration was ever filed from the reassessment ruling.11

         On September 21, 2016, the parties appeared before Judge Carpenter for oral argument

regarding Debtors’ Petition to Strike. At the hearing, Debtors were represented by Richard S.

Seidel, Esquire from the Law Offices of Kats, Jamison & Associates. Mr. Seidel vociferously

argued before Judge Carpenter that the judgment should be stricken in its entirety, because its entry

lead to the improper imposition of discovery sanctions against Debtors that were incorporated by

Judge Carpenter in the amount of the reassessed judgment.12 After Judge Carpenter allowed the

parties to further supplement their filings, on September 30, 2016 (i.e., more than two months after

Judge Carpenter re-assessed the amount of the judgment), Mr. Seidel and his co-counsel – Marina

Kats, Esquire – submitted a memorandum, where Debtors, inter alia, sought the following relief:




ECF Doc. 86, p. 55.

         On November 8, 2016, Judge Carpenter denied Debtors’ Petition to Strike the judgment,

explaining her rationale as follows:


10
     See ECF Doc. 54-1, p. 161.
11
     See ECF Doc. 54-1, pp. 24-25, ¶¶80-87; see also ECF Doc. 54-1, pp. 161, 163.
12
     See ECF Doc. 86, p. 30, ¶42.


                                                 3
                 Case 18-16659-LMI        Doc 94       Filed 04/12/19    Page 6 of 18



                 [Debtors] ha[ve] failed to prove that there was a fatal defect. All
                 documents indicate that [Debtors] signed a confession of judgment
                 in which they agreed to waive all arguments with regard to due
                 process, service and their constitutional rights. Further, at the
                 hearing of this matter, [Debtors] made clear that their real
                 argument was about the amount of the judgment. However,
                 [Debtors] have failed to file any appeal of the prior court orders,
                 or other documents with the Court to contest the sanctions
                 imposed, which appear to represent the bulk of the judgment
                 that remains unpaid.13

          On December 1, 2016, Debtors filed a Notice of Appeal from that Order to the

Pennsylvania Superior Court, an intermediate appellate court in Pennsylvania with direct

jurisdiction over the matter.14 Seven months after re-assessing the judgment, in a formal opinion

authored in February of 2017, Judge Carpenter further explained what happened at oral argument

in September of 2017 with respect to Debtors’ Petition to Strike:

                 In the instant matter, Lyubarsky has failed to prove that there was a
                 fatal defect in the record and, as such, this Court properly denied the
                 request to strike the judgment. At the hearing in this matter,
                 Lyubarsky made clear that actual service was not in issue and
                 that the real challenge was to the amount of the judgment, in
                 light of payments made and the monetary sanctions that have
                 accrued; however, such arguments do not address any facial defect
                 in the record. While Lyubarsky attempted to argue that a defect
                 existed in the documents thereby causing the aforementioned
                 accrual of sanctions, such argument remained unsupported by the
                 record and was disingenuously made in light of the Affidavit of
                 Service of the Judgment by Confession entered upon the record in
                 2011.15

Judge Carpenter further noted that, while Debtors were attempting to challenge the amount of the

judgment, they “failed to file any appeal of the prior court Orders and ha[ve] failed to submit any



13
     ECF Doc. 54-1, p. 169, n. 1. (emphasis supplied).
14
     See ECF Doc. 54-1, p. 15, ¶56.
15
     ECF Doc. 54-1, pp. 179-180 (emphasis supplied).



                                                   4
                 Case 18-16659-LMI        Doc 94       Filed 04/12/19   Page 7 of 18



other motions with the court to contest the sanctions imposed, which appear to represent the

bulk of the unpaid portion of the judgment.”16

          The Pennsylvania Superior Court then issued a briefing schedule that required Debtors to

file a formal memorandum.17 On July 5, 2017, Ms. Kats and Mr. Seidel submitted such a

memorandum on Debtors’ behalf, where they described Judge Fox’s decision to impose sanctions

and Judge Carpenter’s reassessment of the judgment as follows:




ECF Doc. 86, p. 70. Ultimately, the Pennsylvania Superior Court affirmed and later denied

Debtors’ request for reconsideration.18

                 b.      Bankruptcy Proceedings in Florida

          On May 31, 2018, Debtors filed for Chapter 7 bankruptcy relief. On or about July 10,



16
     Id., p. 180, n.1. (Emphasis supplied).
17
     See ECF Doc. 86, p. 32 ¶48.
18
     See ECF Docs. 54-1, pp. 201-214, 216-217.



                                                   5
                 Case 18-16659-LMI       Doc 94       Filed 04/12/19   Page 8 of 18



2018, Vertonix filed its Proof of Claim pro se with the Court.19 In the Proof of Claim, Vertonix

asserted a claim against the Debtors for $400,000.00, as a result of a judgment entered in

Pennsylvania. Because Debtors have never complied with Judge Fox’s Order of July 20, 2012,

this amount incorporated the daily discovery sanctions being imposed against Debtors (per Judge

Fox’s Order) from May 3, 2016 – the effective date of Judge Carpenter’s determination of the

reassessed amount.20 On December 3, 2018, Debtors filed an Objection to the Proof of Claim

(“Objection”), where they sought to dismiss, disallow, or reduce the Proof of Claim, because it is

“grossly exaggerated, false, and based on a submission of cherry-picked information while

withholding more relevant data.”21

          On January 2, 2019, Vertonix responded to the Objection.22 In responding, Vertonix

explained that the amount of the debt identified in the Proof of Claim incorporated the daily

monetary sanctions imposed against Debtors by Judge Fox for the period from May 3, 2016

through July 10, 2018.23 Two months later, on March 4, 2019, Debtors filed a Motion for Sanctions

against Vertonix and its counsel, asserting, inter alia, that: (1) Judge Carpenter did not incorporate

sanctions in reassessing the judgment in her Order of July 7, 2016; and (2) Judge Carpenter denied

imposition of further sanctions against Debtors.         On this basis, Debtors maintain that, by

inappropriately seeking payment of daily discovery sanctions for the period after May 3, 2016,



19
     See ECF Doc. 54-1, pp. 2-4.
20
  ECF Doc. 54-1, p. 161 (ordering that “[t]he Prothonotary is to amend the judgment . . . to reflect
that, as of May 3, 2016, the amount of the judgment is $141,102.71. . . .”)(emphasis supplied).
21
     See ECF Doc. 47.
22
     See ECF Doc. 54.

23
     See id., p. 53, ¶¶210-212.



                                                  6
                Case 18-16659-LMI         Doc 94       Filed 04/12/19     Page 9 of 18



Vertonix and its counsel: (1) sought to extort Debtors; and (2) “committed fraud on this Court.”24

         B.      Argument

         Under 11 U.S.C. §362(d)(1), “[o]n request of a party in interest and after a notice and a

hearing, the court shall grant relief from the stay . . . such as terminating, annulling, modifying, or

conditioning such stay . . . for cause.” The term “cause” for modification of automatic stay, is an

intentionally broad and flexible concept that permits bankruptcy court, as a court of equity, to

respond to inherently fact-sensitive situations. See In re: Texas State Optical, Inc., 188 B.R. 552

(E.D.Tex. Bkrtcy. 1995). When determining whether automatic stay should be lifted or modified,

a bankruptcy court should weigh the following: (1) whether issues in litigation involve only state

law, (2) whether modifying stay will promote judicial economy, (3) whether bankruptcy case will

be disrupted if stay is not lifted, and (4) whether estate can be protected if stay is lifted. See In re:

Robinson, 169 B.R. 356 (E.D.Va. 1994).

         Here, Plaintiff is seeking relief from stay to obtain a clarification of Judge Carpenter’s

Order of July 7, 2016, which – under the circumstance – is necessary for a fair resolution of the

dispute at issue.

                 1.        Vertonix and its counsel have standing to seek relief from automatic
                           stay

         Vertonix and its counsel are “a party of interest” to seek leave from the automatic stay to

request clarification of Judge Carpenter’s Order. First, by challenging appropriateness of the

accrued discovery sanctions in their Motion for Sanctions, Debtors are effectively attempting to

diminish the value of Vertonix’s claim to the proceeds of the bankruptcy estate. Thus, Vertonix

has a clear, financial interest in this matter. See In re New American Food Concepts, Inc., 70 B.R.




24
     ECF Doc. 81, p. 20.


                                                   7
               Case 18-16659-LMI          Doc 94       Filed 04/12/19   Page 10 of 18



254 (N.D.Ohio Bkrtcy. 1987)(explaining that the court should grant leave from automatic stay to

protect clearly identifiable creditor interest).

        Second, in these bankruptcy proceedings, Debtors are seeking sanctions against Vertonix

and its counsel. In this fashion, their collective financial interests are affected as well. See, e.g.,

Adair v. Sherman, 230 F.3d 890, 894 n.3 (7th Cir. 2000)(explaining that “[p]arties in interest

include not only the debtor, but anyone who has a legally protected interest that could be affected

by a bankruptcy proceeding. . . .”); Nintendo Co. Ltd. v. Patten, 71 F.3d 353, 356 (10th Cir.

1995)(holding that the bankruptcy term “party in interest” “is generally understood to include all

persons whose pecuniary interests are directly affected by the bankruptcy proceedings. .

.”)(internal quotations omitted); In re: Comcoach Corp., 698 F.2d 571 (2nd Cir. 1983)(explaining

that a “real party in interest” permitted to seek relief from automatic stay is one who has legal

rights that are being affected).

        In similar circumstances, the Tenth Circuit in In re: Lavenhar, 808 F.3d 794 (10th Cir.

2015), approved granting leave for a creditor to challenge in state court the validity of the domestic

support obligation set out in that court’s divorce decree (that the creditor asserted was obtained

through collusion or fraud). In the present case, Vertonix and its counsel are not even seeking to

challenge Judge Carpenter’s ruling. Instead, they will merely seek clarification of the state court

decision, so that there is no dispute as what Judge Carpenter’s order meant.

                2.      Good cause exists to grant relief from automatic stay

        Although Section 362(d)(1) only requires “cause” to obtain relief from the automatic stay,

there is “good cause” to grant it in the present case. As an initial matter, a relief from the stay

sought in this Motion is in the interests of judicial economy. Indeed, Judge Carpenter’s Order of

July 7, 2016 is the lynchpin of Debtors’ arguments – whereas Debtors assert that Judge Carpenter




                                                   8
                Case 18-16659-LMI           Doc 94       Filed 04/12/19   Page 11 of 18



denied sanctions and that, following her decision on reassessment, Vertonix was no longer entitled

to daily sanctions, Vertonix explicitly maintains otherwise.25 Therefore, its clarification will result

in a partial or a complete resolution of multiple issues raised in Debtors’ Motion for Sanctions.

Judge Carpenter continues to serve on the Court of Common Pleas of Philadelphia County26 and

is certainly the best person to explain her ruling. Thus, her clarification would efficiently simplify

this matter.27 It would also allow the parties to avoid unnecessary and costly discovery. The Court

and the parties will be able to concentrate on the remaining issues and contentions (if any). In

other words, the requested relief from automatic stay will lead to an expeditious and economical

determination of the dispute at hand.28

          Moreover, granting relief to seek a clarification of Judge Carpenter’s decision would not

prejudice the interests of other interested parties or disrupt the bankruptcy proceedings. To the

contrary, it will minimize the additional costs and fees associated with the Chapter 7 Trustee and

its counsel’s involvement in this matter. In other words, the relief sought in this Motion would

protect the proceeds of the estate for all creditors.

          Notably, in an e-mail of April 12, 2019, counsel for Debtors articulated that Debtors will

object to the relief sought in this Motion. However, they cannot credibly argue that they will be

prejudiced if the Court grants leave as requested. First, they have already been granted a


25
     See, e.g., ECF Doc. 81, pp. 3, 6-10.
26
     See http://www.philacourts.us/directory/cp/, last visited on April 12, 2019.
27
  For instance, if Judge Carpenter rejects Debtors’ interpretation of her ruling, Debtors’ claim that
Vertonix and its counsel “committed fraud on this Court” by seeking payment of discovery
sanctions accrued after May 3, 2016 would fall by the wayside in its entirety.
28
   Most notably, to the extent that Debtors maintain that Judge Carpenter overruled Judge Fox’s
earlier decision imposing sanction, her ability to do so is unequivocally an issue of Pennsylvania
state law that is better addressed in Pennsylvania. See ECF Doc. 86, pp. 18-19.



                                                     9
                Case 18-16659-LMI        Doc 94    Filed 04/12/19     Page 12 of 18



discharge.29 Second, Debtors have spent the past three years litigating the underlying lawsuit in

Pennsylvania state courts, where they were represented by a team of Pennsylvania attorneys. 30

Now, they are being represented by a bankruptcy counsel from Philadelphia, Pennsylvania, where

clarification will be sought.31 Moreover, in the event Judge Carpenter agrees with Debtors’

interpretation of her ruling, it will further bolster Debtors’ argument for sanctions. On the other

hand, Vertonix and its counsel will be severely prejudiced if they are sanctioned by this Court

based on an incorrect interpretation of Judge Carpenter’s ruling.

          Ultimately, the only conceivable reason for Debtors and their counsel not to seek Judge

Carpenter’s clarification is that they are cognizant that Judge Carpenter would reject their warped

interpretation of her rulings. This is evident in an e-mail of April 2, 2019, from Debtors’

bankruptcy counsel – Leonid Nerdinsky, Esquire – who characterized Judge Carpenter’s decisions

after July 7, 2016 as “perhaps erroneous.”32 In the same correspondence, Mr. Nerdinsky attempted

to explain that Debtors’ Pennsylvania counsel were “apparently mistaken” in their arguments and

written acknowledgments that Debtors’ sanctions were accruing after May 3, 2016. If anything,

however, the fact that Debtors’ own Pennsylvania counsel were “apparently mistaken” in

interpreting Judge Carpenter’s decision is alone sufficient for all interested parties to find out

exactly what was meant by Judge Carpenter before this Court imposes sanctions.

          C.     The Court should stay proceedings pending Judge Carpenter’s clarification

          As articulated above, the Order of July 7, 2016 is essential to Debtors’ arguments for



29
     See ECF Doc. 89.
30
     See ECF Doc. 86, pp. 26-34.
31
     See ECF Doc. 91.
32
     A true and correct copy of this document is marked and attached hereto as Exhibit “1.”


                                                  10
              Case 18-16659-LMI         Doc 94     Filed 04/12/19      Page 13 of 18



sanctions. Therefore, before the parties engage in any discovery and briefing, it makes practical

sense to have Judge Carpenter clarify her decision, so that there is no dispute whether: (1) she

sanctioned Debtors; and (2) her decision stopped accrual of sanctions. Although the Court of

Common Pleas of Philadelphia County is diligent is resolving pending matters, it is difficult to

determine (with any degree of precision) how long it will take to obtain a clarification from Judge

Carpenter. Therefore, if the Court grants relief as set out in this Motion, the sanctions proceedings

should be stayed pending a decision from the Court of Common Pleas of Philadelphia County.

Indeed, requiring parties to engage in discovery and to proceed with an evidentiary hearing on all

issues, while the proceedings are pending in Philadelphia would be contrary to the very purpose

of seeking a clarification from Judge Carpenter.33

       In this regard, Vertonix and its counsel propose that, within ten (10) days of the Court’s

granting relief from automatic stay, they file a Motion for Clarification. Debtors will then have

twenty (20) days to respond to this filing (in accordance with the applicable Pennsylvania

procedural rules). Further, while the matter is pending in Philadelphia, Vertonix and its counsel

will keep the Court and all interested parties appraised of the status of its Motion for Clarification

every sixty (60) days by way of correspondence or formal filing with the Court.

       D.      Conclusion

       In light of the foregoing, Vertonix and its counsel respectfully petition that the Court grant

relief as requested.

                             (SIGNATURE ON THE NEXT PAGE)




33
  Out of abundance of caution, in accordance with the Court’s directive, Vertonix is submitting a
scheduling order for the Court’s review, for the evidentiary hearing to be scheduled for September
of 2019. There is no guarantee, however, that Judge Carpenter will issue her decision by that time.


                                                 11
            Case 18-16659-LMI   Doc 94    Filed 04/12/19   Page 14 of 18




Date: April 12, 2019                      Respectfully submitted,
                                          KALIKHMAN & RAYZ, LLC



                                          /s/
                                          Arkady “Eric” Rayz
                                          Attorney(s) for Creditor(s)
                                          1051 County Line Road, Suite “A”
                                          Huntingdon Valley, PA 19006
                                          Telephone: (215) 364-5030
                                          Facsimile: (215) 364-5029
                                          E-mail: erayz@kalraylaw.com




                                         12
Case 18-16659-LMI   Doc 94   Filed 04/12/19   Page 15 of 18




EXHIBIT 1
             Case 18-16659-LMI                Doc 94   Filed 04/12/19   Page 16 of 18


From:            Leonid Nerdinsky
To:              Eric Rayz
Cc:              Felipe Plechac-Diaz
Subject:         lyubarsky
Date:            Tuesday, April 2, 2019 5:56:14 PM


Mr. Rayz,
 
I have reviewed your Response to my clients' Motion for Sanctions and your supporting declaration
attached thereto. I am still perplexed as to your and your client's position on whether the
$141,102.71 amount includes any sanctions, and if so, how much. I would like to ask you to clarify
this in preparation for tomorrow's hearing, since this is obviously a key question, and I have not been
able to find any clear explanation of this in either the Response, or your Declaration attached
thereto, or any of your prior filings.
 
I see that on May 3, 2016 in the PA proceedings you filed a Motion to Reassess Damages ("MRD")
that included $135,300 in sanctions, and I see that this exact amount was subtracted by the PA court
on July 7, 2016 when awarding your client $141,102.71. The amount awarded matches *exactly* the
sum of *only* the principal, interest and legal fees you claimed in your MRD, but not sanctions.
 
The [apparently mistaken] statements in pleadings of Debtors' PA counsel made after July 7, 2016
obviously do not change the court's ruling on July 7, 2016. Neither do the court's subsequent (and
perhaps erroneous) characterizations of what the judgment amount "appears" to include.
 
In your Response, you seem to state that $141,102.71 included sanctions ("...Judge Carpenter
imposed sanctions against them in reassessing the judgment...", see page 17 of your Response).
However, this is an indirect averment where you refer to Debtors' PA counsel's words rather than
state your position. In Paragraph 30 of your Declaration (attached to the Response) you also say that
"The Motion to Reassess Damages also sought imposition of sanctions against
Debtors". However, when you describe the ruling on the MRD in Paragraph 38, all you say is that
"Judge Carpenter ... reassessed damages against [Debtors] at $141,102.71" but notably fail to state
whether the $141,102.71 included any sanctions, and if so, how much.
 
None of the subsequent paragraphs of your Declaration addresses the question directly either. You
seem to rely heavily on Debtors' PA counsel's [apparently mistaken] belief that the $141,102.71
included sanctions, and the court's statements on the subject.
 
I am particularly perplexed by your claim of $98,600 in sanctions owed in your January 2, 2019 filing
in this court. You do not provide a calculation, but it appears that $98,600 represents $100 times the
number of days from May 3, 2016 until the date of your filing in Florida. If your position is that the
$100/day sanctions have always been "accruing" and "due and owing" since August 2012, why are
you only claiming $98,600, which are the sanctions for the period from May 3, 2016 onward? If this
is because you believe $135,300 in sanctions prior to May 3, 2016 were already included in
$141,102.71, this is of course understandable, but then it takes me back to the question of whether
this is indeed your position.
 
                  Case 18-16659-LMI                    Doc 94          Filed 04/12/19              Page 17 of 18


Accordingly, please clarify your position on the following two very simple questions:
 
1. Does $141,102.71 include any sanctions, and if so, how much?
2. Does your current $400,000 POC include pre-MRD sanctions and if so, how much?
 
I would appreciate a direct answer to these two simple questions, which are basic factual
clarifications to addressing what appears to be an ambiguity as to the amount of pre-MRD sanctions
in your pleadings and declarations, before tomorrow's hearing so the court can be adequately
informed. Despite reviewing all of your filings in the POC/Objection and the Motion for Sanctions
proceedings, I have been unable to get clarity on the above.
 
Additionally, so that it does not become a contested issue, I see that you are spending a lot of time
trying to establish that there were pre-bankruptcy settlement discussions. Please note that my
clients do *not* dispute that there were exploratory settlement discussions involving their counsel
and you in or around April 2018. As stated in the Motion for Sanctions, my clients believe that this is
irrelevant to the issue of your demand on June 21, 2018, and disagree with your description of
events. However, since you clearly believe that the pre-bankruptcy negotiations somehow justified
what you did on June 21, 2018, please feel free to make that argument, and you will face no
opposition from me or Debtors on whether pre-bankruptcy negotiations took place.
 
On exactly what took place, there is a notable discrepancy regarding whether (a) there was an
exploration of settlement through Steven Maniloff, as Marina Kats already confirmed in her
declaration, and through Linda-Alle Murphy, which Ms. Murphy will confirm shortly by an additional
declaration that will sharply contradict your version of facts, or (b) actual settlement offers to your
client. However, this discrepancy is immaterial. While my clients did not authorize any fixed-amount
monetary offers, and their PA counsel did not make any such offers to you, the PA counsel's
exploration of possible settlement prior to the bankruptcy filing is not disputed. I see no material
difference that (a) or (b) would have on the interpretation of your actions on June 21, 2018.
 
Coming back to the two questions above, please provide a response as soon as possible clarifying
your position.
 
 
 
Leonid Nerdinsky, Esq.
Nerdinsky Law Group, P.A.
Hallmark of Hollywood Offices
3800 South Ocean Drive, Suite 242
Hollywood Beach, FL 33019
Tel.: 954-237-6307
Fax: 954-416-6188
E-mail: lnerdinsky@nerdinskylaw.com
Website: www.nerdinskylaw.com
 
The information contained in this transmission may contain privileged and confidential information. It is intended only for the use of the
person(s) named above. If you are not the intended recipient, you are hereby notified that any review, dissemination, distribution or
duplication of this communication is strictly prohibited. If you are not the intended recipient, please contact the sender by reply email and
destroy all copies of the original message. To reply to our email administrator directly, please send an email to
lnerdinsky@nerdinskylaw.com.
                  Case 18-16659-LMI                   Doc 94         Filed 04/12/19             Page 18 of 18


 
Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS under Circular 230, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments), unless otherwise specifically stated, was not intended or
written to be used, and cannot be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2) promoting,
marketing or recommending to another party any matters addressed herein.
 
 
